UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1443


RON DAVID METCALF, Head of Household,

                Plaintiff – Appellant,

          v.

SUSAN CALL, official and individual capacity; co-owner of
Darnell Farms, also Board of Directors, Swain Co. NC
Safehouse; KIMBERLY LAY, official and individual capacity;
Legal Attorney for Swain Co., NC; JUDGE RICHLYN HOLT,
Individual Capacity; Chief Judge of District 30, NC; ERIC
STILES, Attorney in Bryson City, NC; GREG BOYER, Attorney
in Franklin, NC; DAVID MOORE, Attorney in Sylva, NC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:14-cv-00010-MR-DLH)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ron David Metcalf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ron David Metcalf appeals the district court’s order

dismissing his complaint under 42 U.S.C. §§ 1983, 1985 & 14141

(2012) without prejudice pursuant to 28 U.S.C. § 1915(e) (2012).

We   have      reviewed    the    record      and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Metcalf       v.   Call,    No.       2:14-cv-00010-MR-DLH          (W.D.N.C.

Mar. 31,    2014).        We     dispense     with    oral   argument     because      the

facts    and    legal     contentions       are     adequately     presented      in   the

materials       before    this    court     and     argument      would   not    aid   the

decisional process.

                                                                                 AFFIRMED




                                             2